Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1, 17, and 19 are allowable over the prior art of record.
-- Claims 2-16 are allowable as they depend from claim 1
-- Claim 18 and 20 are is allowable as they depend from claims 17 and 19, respectively.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following underlined limitation(s), (in consideration of the claim as a whole):  
“determining, based on the plurality of LIDAR poses, a plurality of camera poses 
in which each respective camera pose of the plurality of camera poses corresponds to a respective keyframe of the plurality of keyframes; identifying a plurality of two-dimensional (2D) keypoints including identifying one or more respective 2D keypoints in a corresponding keyframe of each of the keyframes, wherein each respective 2D keypoint corresponds to a respective feature of the region as included in the corresponding keyframe; and generating one or more three-dimensional (3D) keypoints based on the plurality of 2D keypoints and the respective camera poses of the respective keyframes of the plurality of keyframes”.


image pairs of key frames with ground truth pose difference for parking garages, [i.e., implicitly generating plurality of images of the region using LIDAR scans, and identifying image key-frames based on the LIDAR scan ); but fails to teach or suggest, either alone or in combination with the other cited references, determining, based on the plurality of LIDAR poses, a plurality of camera poses in which each respective camera pose of the plurality of camera poses corresponds to a respective keyframe of the plurality of keyframes; identifying a plurality of two-dimensional (2D) keypoints including identifying one or more respective 2D keypoints in a corresponding keyframe of each of the keyframes, wherein each respective 2D keypoint corresponds to a respective feature of the region as included in the corresponding keyframe; and generating one or more three-dimensional (3D) keypoints based on the plurality of 2D keypoints and the respective camera poses of the respective keyframes of the plurality of keyframes.

A prior art of record, Bao et al, (US Patent 11,222,442) discloses the identifying, as a plurality of keyframes, in skipping manner., (Par. 0108); identifying a plurality of two-dimensional (2D) keypoints, (see at least: 0032); and generating one or more three-dimensional (3D) keypoints based on the plurality of 2D keypoints, (see at least: Par. 0074). However, while disclosing identifying plurality of keyframes, in skipping manner; determining, based on the plurality of LIDAR poses, a plurality of camera poses in which each respective camera pose of the plurality of camera poses corresponds to a respective keyframe of the plurality of keyframes; identifying a plurality of two-dimensional (2D) keypoints including identifying one or more respective 2D keypoints in a corresponding keyframe of each of the keyframes, wherein each respective 2D keypoint corresponds to a respective feature of the region as included in the corresponding keyframe; and generating one or more three-dimensional (3D) keypoints based on the plurality of 2D keypoints and the respective camera poses of the respective keyframes of the plurality of keyframes.

A prior art of record, Parashar, (US-PGPUB 2019/0107839), discloses a method, comprising: obtaining a plurality of light detection and ranging (LIDAR) scans of a region, (Par. 0042, the sensor 120 may collect vehicle state information and environment state information and may include a radar unit, a light detection and ranging (LIDAR) unit, or an image capture sensor); and identifying, as a plurality of keyframes, a plurality of images of the region that are captured during capturing of the plurality of LIDAR scans, (see at least: Par. 0043-0044, the feature extractor 130 extracts the features comprising a size of the occlusion object, a distance between the occlusion object and the autonomous vehicle, and a lane structure of the environment through which the autonomous vehicle is travelling, and then extracts the features as keyframes, based on the extracted features, [i.e., implicitly identifying keyframes, based on the extracted features]); but fails 

A prior art of record, Feng et al, (“2D3D-MatchNet: Learning to Match Keypoints Across 2D Image and 3D Point Cloud, IEEE, Pages 4790-4796, May 2019”), discloses obtaining a plurality of light detection and ranging (LIDAR) scans of a region, (see at least: Page 4791, under section III, “we outline our pipeline for visual pose estimation with a 2D query image and 3D point cloud reference map built from Lidar scans”); and generating one or more three-dimensional (3D) keypoints based on the plurality of 2D keypoints, (see at least: Page 4790, under section I, “establish 2D-3D keypoint correspondences between the 2D image and 3D reference map”); but fails to teach or suggest, either alone or in combination with the other cited references, determining, based on the plurality of LIDAR poses, a plurality of camera poses in which each respective camera pose of the plurality of camera poses corresponds to a respective keyframe of the plurality of keyframes; identifying a plurality of two-dimensional (2D) keypoints including identifying one or more respective 2D keypoints in a corresponding keyframe of each of the keyframes, wherein each respective 2D keypoint corresponds to a respective feature of the region as included in the corresponding keyframe; and generating one or more three-dimensional (3D) keypoints based on the plurality of 2D keypoints and the respective camera poses of the respective keyframes of the plurality of keyframes.

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
	-- Friend et al, (US-PGPUB 20140300732), discloses using camera 32 and LIDAR unit 34 to obtain a VO image that corresponds to an area within the field of view of camera, and setting this image to be a key frame image, (Par. 0051)
	-- Zhao et al, (US Patent 7,187,809), discloses performing two-dimensional video alignment onto a three-dimensional point cloud, (col. 3, lines 57-60).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        03/12/2022